Citation Nr: 0106671	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-21 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 1999 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD and assigned an initial 10 
percent disability evaluation effective to the date of claim.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (in an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found).

The Board notes that the appellant appears to have raised a 
claim for a total disability rating based upon individual 
unemployability due to service connected disability (TDIU).  
This claim is referred to the RO for appropriate action.


REMAND

The appellant's VA PTSD examination, dated in May 1999, 
reflects his history of weekly outpatient treatment for PTSD 
at the Jackson, Mississippi, VA Medical Center (VAMC) 
beginning in approximately late 1998 or early 1999.  The 
claims folder only contains his VA outpatient treatment 
records since December 1996.  Therefore, the RO should obtain 
all his VA clinical records, both inpatient and outpatient, 
since December 1996.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is obligated to obtain pertinent treatment records 
of medical records generated by its agency).

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law requires VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim and includes other notice and duty to 
assist provisions.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  See also VBA Fast Letter 01-02 (January 9, 
2000).  Upon remand, the RO should also consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps to 
obtain the appellant's VA clinical records, both 
inpatient and outpatient, from the Jackson, 
Mississippi VAMC since December 1996.

2.  The appellant has the right to submit 
additional evidence and argument on the matter the 
Board has remanded to the RO, to include 
submitting or obtaining any lay or medical 
evidence regarding the degree of severity of his 
PTSD disability.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

3. The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on the 
processing of this case in light of the changes in 
the law, the RO should refer to VBA Fast Letters 
00-87 (November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as well as any 
pertinent formal or informal guidance that is 
subsequently provided by VA, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered.  If the benefit 
sought on appeal remains denied, the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

4.  The veteran is informed that if there is 
outstanding relevant evidence, he should submit 
that evidecne to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


